    Case: 1:20-cv-02112 Document #: 88 Filed: 03/26/21 Page 1 of 3 PageID #:1003




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

Libertarian Party of Illinois, et al.,         )
                                               )
                         Plaintiffs,           )       Case No.: 20-cv-2112
                                               )
        vs.                                    )       Hon. Charles R. Norgle, Sr.,
                                               )       Presiding Judge
                                               )
J.B. Pritzker, et al.,                         )       Hon. Jeffrey Cummings,
                                               )       Magistrate Judge
                         Defendants.           )

         DEFENDANTS’ RESPONSE TO INTERVENOR KOPITKE’S MOTION
        TO DENY STIPULATION TO DISMISS OR IN THE ALTERNATIVE FOR
              THIS COURT TO RETAIN JURISDICTION TO DECIDE
              ANY PETITION FOR ATTORNEYS’ FEES AND COSTS

        Defendants, through their attorney Kwame Raoul, Attorney General of Illinois, submit

the following response to Intervenor Kopitke’s motion to deny the stipulation to dismiss or in the

alternative for this Court to retain jurisdiction to decide any petition for attorneys’ fees and costs

(Dkt. 85).

        On April 2, 2020, Plaintiffs Libertarian Party of Illinois, Illinois Green Party, Sheldon

Schafer, Richard Whitney, William Redpath, Bennett Morris, and Marcus Throneburg

(“Plaintiffs”) filed this action and sought emergency relief with respect to the November 3, 2020

general election given the extraordinary circumstances presented by the pandemic and the

consequent stay-at-home orders. Dkt. 1, 2. On April 13, 2020, Intervenor Kyle Kopitke filed a

motion to intervene in the case as a plaintiff. Dkt. 7. Plaintiffs opposed Intervenor Kopitke’s

motion (Dkt. 12), while Defendants took no position. Dkt. 15 at 1. As the emergency judge,

Judge Pallmeyer granted Intervenor Kopitke’s motion to intervene (Dkt. 21) and granted

preliminary injunctive relief to Plaintiffs and Intervenor Kopitke. Dkt. 27. The preliminary



                                                   1
    Case: 1:20-cv-02112 Document #: 88 Filed: 03/26/21 Page 2 of 3 PageID #:1004




injunction motion was amended on reconsideration (Dkt. 36). The injunctive relief provided by

the Court remained in effect for the November 3, 2020 election.

          Given the passing of the November 2020 election, Plaintiffs and Defendants agreed that

no further briefing was necessary on the merits of the action. Dkt. 82. Plaintiffs and Defendants

reached a negotiated resolution of Plaintiffs’ claims, and Plaintiffs filed a stipulation of dismissal

of their claims on March 2, 2021. Dkt. 84.

          There is no basis for the Court to deny the stipulation to dismiss. All parties agree that the

underlying claims in this case are moot given the passage of the November 2020 election.

Indeed, Intervenor Kopitke does not argue that there are any remaining issues to be resolved

relating to the merits of his case; rather, he argues only that he should be allowed to file a

petition to recover attorneys’ fees. Dkt. 85 ¶¶ 6-9. But Local Rule 54.3(b) provides that, in

general, a party may file a petition for attorneys’ fees up to 91 days after the entry of judgment in

a case.

          Defendants do not agree that Intervenor Kopitke “has a right to recover his attorneys’

fees and costs” (Dkt. 85 ¶ 8) in this case. But Defendants do agree that Intervenor Kopitke has

the right to submit a petition to the Court for such attorneys’ fees, subject to the requirements of

Local Rule 54.3. Once Defendants have received that petition, they will evaluate that petition

and respond accordingly. Thus, the Court need not delay dismissing this case because Intervenor

Kopitke wishes to submit an attorneys’ fees petition.

          WHEREFORE, the Defendants respectfully request that this Court deny Intervenor

Kopitke’s motion to deny the stipulation to dismiss and dismiss this action in its entirety, without

prejudice to Intervenor Kopitke’s ability to file a petition for attorneys’ fees and costs.




                                                    2
   Case: 1:20-cv-02112 Document #: 88 Filed: 03/26/21 Page 3 of 3 PageID #:1005




                                            Respectfully submitted,

KWAME RAOUL
Attorney General of Illinois         By:    /s/ Sarah H. Newman
                                            Sarah H. Newman
                                            Erin Walsh
                                            Michael Dierkes
                                            Assistant Attorneys General
                                            100 W. Randolph Street, 13th Floor
                                            Chicago, Illinois 60601
                                            312-814-6131
                                            312-814-6122
                                            312-814-3672
                                            snewman@atg.state.il.us
                                            ewalsh@atg.state.il.us
                                            mdierkes@atg.state.il.us

                                            Counsel for Defendants




                                        3
